Citation Nr: 0923793	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO. 08-09 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. J. J.


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 through July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico that denied the Veteran's claim for 
service connection for PTSD.

In August 2008, a personal hearing was held before a Decision 
Review Officer (DRO) at the San Juan, Puerto Rico RO.  A 
transcript of that proceeding has been associated with the 
claims folder.


FINDINGS OF FACT

1.  The Veteran is the recipient of the Combat Infantryman 
Badge.

2.  The competent medical evidence of record establishes that 
the Veteran has a current diagnosis of PTSD related to his 
service in Vietnam.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  See 38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§  3.102, 
3.303, 3.304(f) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for PTSD has been 
granted, as discussed below.  As such, the Board finds that 
any error related to the VCAA on this claim is moot.  See 38 
U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not necessarily have 
the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports a claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case, the claim will be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  38 C.F.R. § 3.303(b) (2008).  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  Id.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be 
(1) medical evidence of the current disability, (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury, and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2008).

If the evidence establishes that a veteran engaged in combat 
with the enemy and that a claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1) (2008).  Otherwise, the law requires verification 
of a claimed stressor.

The Veteran claims that he has PTSD as a result of his active 
duty service in the United States Army during the Vietnam 
Era.  At the DRO hearing, the Veteran said that, in Vietnam, 
he witnessed his company commander and a little boy die in 
explosions in close proximity to him, and that he witnessed 
his friend being fatally shot (and that he tried to save his 
life).  See DRO Hearing Transcript at 3-5.  The Veteran also 
recalled in a written statement in support of his claim that 
on Mother's Day in 1968, in Vietnam, he helped evacuate 
hundreds of wounded soldiers from a base that had been 
heavily attacked and where several soldiers died.  See Form 
21-0781, August 2007.

As an initial matter, the Board notes that the Veteran's 
service personnel records reflect that he served as a light 
weapons infantryman in the United States Army in Vietnam 
between December 1967 and December 1968, and that he was 
awarded, among other decorations, the Combat Infantryman 
Badge (C.I.B.).  The C.I.B. is indicative of combat service, 
and, therefore, the Veteran's claimed stressors need not be 
verified.  See 38 C.F.R. § 3.304(f) (2008).

A July 2005 examination report and a June 2007 VA examination 
report reflect diagnoses of PTSD as a result of the Veteran's 
service in Vietnam.  The Veteran reported symptoms including 
nightmares and flashbacks to his experiences in Vietnam, 
suicidal thoughts, feelings of depression and anxiety, and 
loss of motivation.  Notably, a June 2007 VA medical center 
(VAMC) report reflects that the Veteran was hospitalized for 
an attempted suicide.

The Board also acknowledges an October 2007 "records only" 
negative VA medical opinion in the claims file.  The Board 
notes, however, that the psychiatrist who rendered that 
opinion never treated or interviewed the Veteran and that the 
opinion denies that the Veteran reported any in-service 
stressors even though his accounts of such stressors are 
documented throughout VA treatment records.

The Board must assess the credibility and weight to be given 
to the evidence and may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).

The Board finds the July 2005 and June 2007 examination 
reports that include diagnoses of PTSD to be the most 
persuasive evidence of record as to whether the Veteran 
suffers from PTSD as a result of his service in Vietnam.  
They were rendered by two VA psychiatrists who had the 
opportunity to personally interview the Veteran.  Also, both 
psychiatrists took into account the in-service stressors 
described by the Veteran.  Moreover, the VA psychiatrist who 
diagnosed the Veteran with PTSD in June 2007 had an 
opportunity to review the entire claims file.  By contrast, 
as noted above, the negative VA opinion reflects that the 
Veteran failed to report in-service stressors, which is 
incorrect as the stressors are noted throughout the claims 
file and treatment records, and it was given by a 
psychiatrist who never personally interviewed the Veteran.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Therefore, as the Board has recognized 
the Veteran's combat experience and the claims folder 
contains current diagnoses of PTSD based on reports of in-
service stressors, the Board will resolve any and all 
reasonable doubt in favor of the Veteran and grant the 
Veteran's claim for entitlement to service connection for 
PTSD.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, 
3.304(f) (2008)


ORDER

Entitlement to service connection for PTSD is granted.



__________________________________  
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


